Title: From George Washington to Lieutenant Caleb Brewster, 11 August 1778
From: Washington, George
To: Brewster, Caleb


          
            Sir
            Head Quarters White plains 11th Augt 1778
          
          I perceive by a letter of yours to Genl Parsons that Genl Silliman had granted liberty
            to Lieut. French to return to Long Island upon parole.
            Genl Parsons tells me that upon rect of your letter he directed Mr French to be detained
            untill he consulted me upon the propriety of the Measure. I desire that he may be
            immediately sent back to the  place from whence he came, and inclosed
            is a letter for Genl Silliman informing him of my reasons for as doing. I am &c.
        